UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly ended June 30, 2015 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-54721 ACCESS US OIL & GAS, INC. (Exact name of registrant as specified in its charter) Delaware 46-1035533 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 673 Woodland Square Loop SE Suite 320 Lacey, Washington 98503 (Address of principal executive offices) (zip code) Registrant's telephone number, including area code: 360-970-2647 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $.0001 par value per share (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", "non-accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated filer [] Accelerated filer [] Non-accelerated filer [] (do not check if smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes [X] No Indicate the number of shares outstanding of each of the registrant's classes of common stock as of the latest practicable date. Class Outstanding August 14, 2015 Common Stock, par value $0.0001 21,290,000 shares Documents incorporated by reference: None ACCESS US OIL & GAS, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED June 30, 2015 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 2 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4. Controls and Procedures. 12 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 14 Item 1A. Risk Factors. 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item 3. Defaults Upon Senior Securities. 14 Item 4. Mine Safety Disclosures. 14 Item 5. Other Information. 14 Item 6. Exhibits. 15 Signatures. 16 1 ITEM 1. Financial Statements ACCESS US OIL & GAS, INC. CONDENSED BALANCE SHEETS June 30, December 31, (Unaudited) CURRENT ASSETS Cash $ $ Account receivables Total current assets PROPERTY AND EQUIPMENT Unproved leasehold costs Proved oil and gas properties, net TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' DEFICIT: CURRENT LIABILITIES: Accounts payable - trade Accounts payable - oil and gas Accounts payable and accrued liabilities - related party Notes payable - related party Notes payable – net of discount Total current liabilities Long-term notes- payable, net of discount Asset retirement obligations TOTAL LIABILITIES STOCKHOLDERS' DEFICIT: Common stock, $.0001 par value, 100,000,000 shares authorized; 21,290,000 issued and outstanding as of June 30, 2015,December 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed financial statements. 2 ACCESS US OIL & GAS, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, OIL AND GAS REVENUES $ COSTS AND OPERATING EXPENSES: Lease operating expenses - - Depreciation, depletion, amortization and accretion - - General and administrative Total costs and operating expenses OPERATING INCOME (LOSS) ) ) OTHER (INCOME) EXPENSES Amortization of debt discount Interest expense - - Total other expense INCOME (LOSS) BEFORE TAXES ) ) PROVISION FOR INCOME TAXES - NET INCOME (LOSS) $ $ ) $ $ ) BASIC AND DILUTED LOSS PER SHARE, $ $ ) $ $ ) Weighted average number of common shares outstanding, basic and diluted The accompanying notes are an integral part of these condensed financial statements. 3 ACCESS US OIL & GAS, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended June 30, Net income (loss) $ $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, depletion, and amortization - Amortization of debt discount Changes in operating assets and liabilities: Accounts receivables ) Accounts payable Accrued expense - related party - Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Investments in Comanche Exploration - ) Development of oil and gas properties ) - Net cash usedin investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from borrowing - related party Payment of long-term debt ) - Net cash provided by (used in)financing activities ) NET INCREASE (DECREASE)IN CASH ) CASH, BEGINNING OF PEROID CASH, END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Income Taxes $
